Citation Nr: 0211432	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  02-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in June 2002.  

This decision only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's claim of service connection for a low back 
disorder.  Further development will be conducted on the issue 
of service connection for a low back disorder on a de novo 
basis pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In December 1997 the RO denied service connection for 
lumbar strain.  The appellant did not appeal this decision.

2.  Evidence added to the record since the December 1997 
rating decision is new, relevant to the issue at hand, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the merits of the 
claim.


CONCLUSION OF LAW

The evidence received since the December 1997 rating 
decision, which denied service connection for lumbar strain, 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  For the limited purposes of reopening the 
appellant's claim, the Board finds that the requirements of 
VCAA have been met.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The evidence of record at the time of the December 1997 
decision by the RO which denied service connection for lumbar 
strain is briefly summarized.

Service medical records show that the veteran was seen at the 
dispensary for complaints of low back pain.  In June 1995, he 
was assessed as having lumbar strain.  The veteran reported 
having had repeated low back pain on the medical history form 
that he completed at the time of his examination for 
retirement from service in 1997, but no clinical findings of 
a low back disorder were noted on the examination report.  On 
examination by VA, dated in August 1997, the examiner 
reported the veteran's past history of low back pain, but the 
diagnosis was that the low back was objectively and 
functionally normal.  X-ray studies conducted at that time 
were also shown to be normal.  

In December 1997 the RO denied service connection for chronic 
lumbar strain.  At that time, the RO determined that the 
evidence did not show that the veteran currently exhibited 
manifestations of a chronic low back disorder for which 
service connection could be established.  The veteran was 
notified of that decision and of his appellate rights, but 
failed to file a timely appeal and the December 1997 decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2001).  However, the appellant may 
reopen his claim by submitting new and material evidence.  

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The evidence received since the December 1997 rating decision 
includes private medical records dated from July 2000 to 
March 2002.  Also of record is a transcript of a 
videoconference hearing conducted by the undersigned member 
of the Board in June 2002.  These medical records include 
findings that demonstrate that the veteran currently has a 
low back disorder.  A CT scan study, dated in July 2000, 
shows degenerative disc changes between T12 and L1 and spinal 
stenosis at other levels of the spine.  Other assessments 
include lumbar strain and mechanical low back pain.  

The Board finds that these medical statements to be new and 
material evidence in that they contain current diagnoses of a 
low back disorder.  Accordingly, the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent only, the appeal is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

